829 F.2d 39
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John MARTIN, Plaintiff-Appellant,v.ROADWAY EXPRESS, INC., Defendant-Appellee.
No. 87-5229
United States Court of Appeals, Sixth Circuit.
September 16, 1987.

ORDER
Before MERRITT, KRUPANSKY and DAVID A. NELSON, Circuit Judges.


1
This matter is before the court upon consideration of plaintiff's appeal from the district court's judgment dismissing his civil rights action for lack of prosecution and for failure to comply with the court's orders.  The matter was referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff filed a civil rights action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000(e) et seq., alleging that defendant wrongfully discharged him from employment because of race discrimination.  Proceeding pro se, he continuously failed to cooperate with defendant's discovery requests.  In addition, he failed to obey the court's orders and appear to show cause why the matter should not be dismissed for failure to prosecute.  The district court, upon consideration of the magistrate's recommendation, plaintiff's objections and defendant's motion, dismissed the action for failure to prosecute and obey the court's orders pursuant to Rules 37(b)(2)(c) and 41(b), Federal Rules of Civil Procedure.


3
Upon consideration, this court affirms the district court's decision for the reasons stated in its order dated January 21, 1987, and the magistrate's report and recommendation dated December 17, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.